Citation Nr: 0328470	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02--3 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of brain 
damage.  

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from January 1955 to April 
1958.  

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim.  Additionally, the law 
specifies that a denial of a claim as not well-grounded, 
which became final during the period beginning on July 14, 
1999 and ending on the date of the enactment of VCAA, may be 
readjudicated upon motion of the claimant or the Secretary 
not later than two years after the date of the enactment of 
VCAA.  

The Board of Veterans' Appeals (Board) issued a decision on 
July 30, 1999 denying service connection for the issues 
listed on the title page of this decision.  The claims as to 
all three issues were found to be not well-grounded.  In June 
2000, the veteran submitted an application to reopen claims 
for service connection for the issues which were denied in 
the Board's July 30, 1999 decision.  

The Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) initially issued a decision in 
September 2000 determining that new and material evidence had 
not been submitted to reopen the claims for service 
connection listed on the title page of this decision.  
Thereafter, referencing the passage of VCAA, the RO proceeded 
to readjudicate those claims on the merits, as they had 
previously been denied as not well-grounded.  A decision of 
December 2001 denied service connection for the issues which 
are the subjects of this appeal.


REMAND

In December 2002, the Board, itself, undertook additional 
development of this case pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 19.9(a)(2)).  That development has been completed.

In a recent precedent decision, however, Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that 38 
C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a).  
The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (here, the RO) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC held that this is contrary to the 
requirement of 38 U.S.C. § 7104(a).

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
and "not less than 30 days to respond to the notice," 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

Additional relevant medical records were obtained subsequent 
to the Board's December 2002 development of this case.  These 
records consist of the undated reports of the veteran's 
evaluation for admission to a psychiatric treatment program 
of a medical provider identified as Behavioral Healthcare 
Network.  However, this evidence has not been considered by 
the RO in connection with the issues on appeal.  Neither has 
the veteran been apprised of this additional evidence and 
given an opportunity to submit other evidence and/or argument 
in response to it.  So in the interest of fairness to him, 
particularly in light of the recent CAFC's decision (the 
opinion of the GC notwithstanding), this case must be 
remanded to the RO to ensure there is no violation of his due 
process rights.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Further, in a decision very recently promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the CAFC invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In this case, the RO's September 7, 2001, letter informing 
the veteran of his rights in the VA claims process stated 
that he had 60 days from the mailing of that letter to 
provide additional evidence in support of his claims.  
The 60-day response period is invalid for the same reasons as 
the 30-day response period which was invalidated in the PVA 
case cited above.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case hereby is REMANDED to the RO for the 
following additional actions:

1.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  When the development requested above 
has been completed, and any other 
necessary development, the case should be 
readjudicated by the RO.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the March 2002 Statement 
of the Case (SOC).  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, then the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and provide the veteran and his 
representative an appropriate opportunity 
to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




